 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 5                                 AT SEATTLE

 6
       HYDRO-BLOK USA LLC, et al.,
 7                        Plaintiffs,
             v.
 8
       WEDI CORP.,
 9                                                 C15-671 TSZ
                          Defendant,

10           v.                                    MINUTE ORDER
       HYDROBLOK INTERNATIONAL
11     LTD.,
                          Counter-defendant.
12
       WEDI CORP.,
13
                          Plaintiff,
14           v.
15     BRIAN WRIGHT, et al.,
                          Defendants.
16
        The following Minute Order is made by direction of the Court, the Honorable
17 Thomas S. Zilly, United States District Judge:

18        (1)     The unopposed motion to seal brought by Brian Wright, Sound Product
   Sales L.L.C., Hydro-Blok USA LLC, and Hydroblok International, Ltd. (collectively,
19 “Wright”), docket no. 272, is GRANTED, and Exhibits 1–11 to the Declaration of John
   Whitaker, docket nos. 274-279, shall remain under seal.
20
          (2)     The unopposed motion to seal brought by wedi Corp. (“wedi”), docket
21 no. 281, is GRANTED, and Exhibits 1–6 to the Declaration of Justin Kanter, docket
   no. 284, shall remain under seal.
22

23

     MINUTE ORDER - 1
 1           (3)   wedi’s motions in limine, docket no. 269, are GRANTED in part, DENIED
     in part, and DEFERRED in part, as follows:
 2
                 (a)    Motion in Limine No. 1 to exclude “evidence, argument, and
 3         suggestion concerning prior litigation involving the parties,” is

 4                   • DEFERRED as to the prior arbitration between wedi and Wright;

 5                   • GRANTED as to the wedi/Seattle Glass Block case; Wright does not
                       appear to base its abuse of process claim on any conduct related to
 6                     Case No. C18-636 TSZ; and

                     • DENIED in part as to the patent-related matters litigated in this case
 7
                       and the consolidated case, No. C15-615 TSZ, and DEFERRED in
                       part as to the other dismissed claims in the present action.
 8
           With respect to the prior arbitration and the dismissed claims other than the patent-
 9         related matters, counsel shall be prepared to discuss at the telephonic hearing
           scheduled for 10:30 a.m. on October 25, 2019, whether the parties can agree on a
10         statement to be read by the Court to the jury explaining the procedural posture of
           this matter and telling the jurors that they need not concern themselves with any
11         claims other than those remaining for trial.
12               (b)    Motion in Limine No. 2 to exclude “damages evidence” regarding
           “abuse of process claim” is DENIED. Wright’s damages relating to its abuse of
13         process claim are, however, limited to the aggregate amount reflected in the billing
           statements marked as Exhibit 317, Ex. 9 to Whitaker Decl. (docket no. 279-4).
14
                  (c)     Motion in Limine No. 3 and Motion in Limine No. 4 to limit
15         “damages evidence on defendants’ tortious interference claim” are GRANTED as
           follows: Wright’s damages associated with its tortious interference claim shall be
16         limited to the figures and calculations included in Drew Voth’s Report, any
           written responses to discovery requests, and/or any deposition testimony on the
17         subject.

18                (d)    Motion in Limine No. 5 to exclude “evidence or statements
           regarding falsity of patent infringement” is DENIED.
19
                   (e)     Motion in Limine No. 6 to exclude “evidence, argument, and
           suggestions concerning court rules, statutes, regulations, or law” is DENIED as
20
           overbroad. The Court will instruct the jury about the law applicable to the claims
           in this matter.
21

22

23

     MINUTE ORDER - 2
 1                 (f)    Motion in Limine No. 7 to exclude “defendants’ introduction of their
            own pleadings and briefs as substantive evidence” is GRANTED as to all parties,
 2          none of which may proffer as evidence a pleading or brief to prove the truth of the
            matter asserted therein.
 3
                   (g)    Motion in Limine No. 8 to exclude “evidence or statements
 4          concerning parties’ relative size, respective financial positions, and costs incurred
            in connection with the litigation and arbitration” is DEFERRED.
 5
                   (h)    Motion in Limine No. 9 to exclude “evidence, statements, or
 6          suggestions of wedi’s alleged negative character, perceived unfair treatment of
            others, wedi being a ‘bully,’ and wedi’s investigation of other companies’
 7          products” is DEFERRED.

                   (i)     Motion in Limine No. 10 to exclude “statements or suggestions that
 8
            a party filed motions in limine or unsuccessfully sought to exclude evidence” is
            GRANTED as to all parties, none of which may proffer as substantive evidence a
 9
            motion in limine, whether successful or unsuccessful, but this ruling does not
            prevent a party from appropriately bringing to the Court’s attention an alleged
10
            violation of an order in limine.
11        (4)   Wright’s motions in limine, docket no. 270, are GRANTED in part,
     DENIED in part, STRICKEN in part, and DEFERRED in part, as follows:
12
                    (a)     Motion in Limine No. 1 to exclude “any evidence of monetary
13          damages for either of wedi’s remaining claims” is DENIED in part as to materials
            submitted in response to Wright’s motion for summary judgment, docket no. 176,
14          and pursuant to the Minute Order entered February 6, 2019, docket no. 240, and is
            otherwise GRANTED. wedi may pursue only the following items of damage at
15          trial: (i) rebates issued to “Emser” in the amount of $40,000; (ii) improper
            acquisition of Hilton “lead” list worth $5,000; and (iii) improper acquisition of
16          legal advice for which wedi paid $1,500. See Order at 23 (docket no. 260) (citing
            Lohmann Decl. (docket no. 187-1)). wedi may not seek damages for the loss of
17          customers or for injury to reputation or goodwill, neither of which were quantified
            in response to the prior Minute Order. Although wedi’s Exhibit 186, Ex. 4 to
18          Kanter Decl. (docket no. 284-4), 1 purports to itemize wedi’s lost income through

19

20   1
     The spreadsheet marked as Exhibit 186 was apparently disclosed to Wright in connection with
   the 2017 arbitration, see Kanter Decl. at ¶ 4 (docket no. 283), but it was not submitted to the
21 Court in response to the Minute Order directing wedi to specify the damages alleged to have
   been proximately caused by any tortious interference with contract and/or prospective advantage,
22 see Minute Order at ¶ 4(a) (docket no. 240), which was issued two years later, in 2019.

23

     MINUTE ORDER - 3
 1         2016, it does not itself explain how the figures correlate with the loss of customers
           or any injury to reputation or goodwill.
 2
                  (b)    Motion in Limine No. 2 to exclude “any evidence of breach of
 3         contract” is GRANTED.

 4                (c)     Motion in Limine No. 3 to exclude “testimony of any fact witness
           not identified or disclosed during discovery” is
 5
                     • STRICKEN as moot as to Kevin Cease and Herbert Oxenrider;
 6
                     • GRANTED as to Blake Adsero, Ian Guiberson, and Zachary
                       Sampson.
 7
           By Minute Order entered February 6, 2019, docket no. 240, the Court struck the
 8         declarations of Adsero, Cease, Guiberson, Oxenrider, and Sampson because those
           witnesses had not been identified by wedi before their declarations were filed in
 9         response to Wright’s motion for summary judgment. Discovery closed on
           October 1, 2018, see Minute Order at ¶ 1 (docket no. 150), except for depositions,
10         see Minute Orders (docket nos. 181 & 233). At the time the Court struck the
           declarations, the deadline for depositions had expired, and wedi never sought to
11         amend its initial disclosures or reopen discovery for the purposes of identifying
           Adsero, Guiberson, and/or Sampson as witnesses for trial.
12
                  (d)    Motion in Limine No. 4 to exclude “any evidence not previously
13         disclosed, identified, or otherwise produced during discovery” is GRANTED.

14                (e)    Motion in Limine No. 5 to exclude “evidence of any false or
           misleading statements falling within the scope of the already-adjudicated Lanham
15         Act claim” is DEFERRED.

16                (f)    Motion in Limine No. 6 to limit “testimony of witnesses to subjects
           disclosed with reasonable particularity” and to strike the phrase “other related
17         matters” from the associated portions of wedi’s pretrial statement is STRICKEN
           as moot.
18
                 (g)    Motion in Limine No. 7 to exclude “use of [Brian] Wright’s prior
           sworn testimony as direct evidence” is STRICKEN as moot.
19
          (5)    wedi’s motion, docket no. 282, to strike Exhibit A to Wright’s motions in
20 limine, docket no. 270-1, is DENIED. To the extent, however, that the Court has granted
   or denied Wright’s motions in limine, the Court has made no specific ruling concerning
21 the admissibility of the exhibits or documents identified on Exhibit A.

22

23

     MINUTE ORDER - 4
 1       (6)     Counsel shall be prepared to address, during the telephonic hearing
   scheduled for 10:30 a.m. on October 25, 2019, the motions in limine that have been
 2 DEFERRED, as well as the trial date and related dates and deadlines.

 3          (7)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 4
            Dated this 24th day of October, 2019.
 5
                                                     William M. McCool
 6                                                   Clerk

 7                                                   s/Karen Dews
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 5
